Reasons for Allowance

Claims 1, 3, 7, 8, 11-16, 18, 19 and 21-28  are herein Allowable.

The following is an examiner’s statement of reasons for allowance:
Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the features of “training” at least one trained multivariate logistic regression algorithm for determining coefficients of attribute contribution to supportability of converting a transaction quote into a transaction order, using (i) a log function based at least in part on an exponential function and an inverse probability and (ii) historical attribute data pertaining to at least stock keeping unit information, geographic information, temporal information, customer information, quote quantity information, and sales representative information.  This evidence of multi-layered  machine learning, along with the recited supporting structure of a “recurrent neural network”, effectively draw the invention to patentable subject matter. 
The closest prior art reference Despande et al. (US 20170330123), while disclosing prediction for order fulfillment through the processes of updated rules and probabilistic modelling, fails to teach the multi-layer training model recited nor the specific combination of data inputs.  An amended search for deficiencies of the Despande, identified a disclosure for similar training algorithms (Zhang et al. (US 2018/0025407).  However, Zhang, representing a family of art, fails to disclose the training layers as well as the set of data inputs. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA AMSDELL whose telephone number is (571)270-5210. The examiner can normally be reached M, T and F, 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANA . AMSDELL
Examiner
Art Unit 3627



/DANA AMSDELL/Examiner, Art Unit 3687                                                                                                                                                                                                        
/ARIEL J YU/Primary Examiner, Art Unit 3687